Motion Granted and Order filed July 12, 2021.




                                    In The

                   Fourteenth Court of Appeals

                              NO. 14-21-00334-CV
                              NO. 14-21-00335-CV



 IN RE NESTLE WATERS NORTH AMERICA, INC. AND ROBERT LEE
                   SEWELL, SR., Relators


                        ORIGINAL PROCEEDING
                         WRIT OF MANDAMUS
                            Probate Court No. 4
                           Harris County, Texas
           Trial Court Cause No. 476,731-401 and No. 476, 827-401

                                   ORDER

      On June 30, 2021, the Real Parties in Interest, Kenneth Hurr, Individually
and as Independent Administrator of the Estate of Huh Tao Sung, Christina Hurr,
and Sabina Hurr (“Real Parties in Interest”) filed an Unopposed Motion for Leave
to File Response to Petition for Writ of Mandamus under Seal. The Real Parties in
Interest submitted their response with the motion to seal. The response has not
been posted on the internet, pending a ruling on this motion. Because the response
of the Real Parties in Interest references facts concerning Relator Robert Sewell,
Sr.’s medical conditions, the motion to file the response under seal should be
granted.

      Accordingly, we GRANT the Real Parties in Interest’s Unopposed Motion
for Leave to File Response to Petition for Writ of Mandamus under Seal. We
ORDER the Real Parties in Interest’s response filed June 30, 2021, SEALED.
We further ORDER the Real Parties in Interest, within 10 days of the date of this
order, to file a redacted copy of their response that omits any and all references to
Sewell’s medical conditions for posting on the internet.

                                       PER CURIAM

Panel consists of Chief Justice Christopher and Justices Jewell and Poissant.




                                         2